77Q1 - Other Exhibit Form N-SAR: Multi-class supplement The following Portfolios are unable to complete certain items because the electronic format for filing Form N-SAR does not provide adequate space for responding to Item 72DD correctly, the correct answer is as follows (in 000's): Class T Maxim Lifetime 2015 Portfolio II: Maxim Lifetime 2025 Portfolio II: Maxim Lifetime 2035 Portfolio II: 89 Maxim Lifetime 2045 Portfolio II: 50 Maxim Lifetime 2055 Portfolio II: 8 Class T1 Maxim Lifetime 2015 Portfolio II: Maxim Lifetime 2025 Portfolio II: Maxim Lifetime 2035 Portfolio II: Maxim Lifetime 2045 Portfolio II: Maxim Lifetime 2055 Portfolio II: 44 Class G Maxim SecureFoundation Balanced Portfolio 12 Maxim SecureFoundation 2015 Portfolio 9 Maxim SecureFoundation 2020 Portfolio - Maxim SecureFoundation 2025 Portfolio 7 Maxim SecureFoundation 2030 Portfolio - Maxim SecureFoundation 2035 Portfolio 3 Maxim SecureFoundation 2040 Portfolio - Maxim SecureFoundation 2045 Portfolio 5 Maxim SecureFoundation 2050 Portfolio - Maxim SecureFoundation 2055 Portfolio - Class G1 Maxim SecureFoundation Balanced Portfolio 45 Maxim SecureFoundation 2015 Portfolio Maxim SecureFoundation 2020 Portfolio - Maxim SecureFoundation 2025 Portfolio Maxim SecureFoundation 2030 Portfolio - Maxim SecureFoundation 2035 Portfolio 48 Maxim SecureFoundation 2040 Portfolio - Maxim SecureFoundation 2045 Portfolio 15 Maxim SecureFoundation 2050 Portfolio - Maxim SecureFoundation 2055 Portfolio 1 Class L Maxim Lifetime 2015 Portfolio II: 6 Maxim Lifetime 2025 Portfolio II: 11 Maxim Lifetime 2035 Portfolio II: 4 Maxim Lifetime 2045 Portfolio II: - Maxim Lifetime 2055 Portfolio II: - Maxim SecureFoundation Balanced Portfolio - Maxim SecureFoundation 2015 Portfolio - Maxim SecureFoundation 2020 Portfolio - Maxim SecureFoundation 2025 Portfolio - Maxim SecureFoundation 2030 Portfolio - Maxim SecureFoundation 2035 Portfolio - Maxim SecureFoundation 2040 Portfolio - Maxim SecureFoundation 2045 Portfolio - Maxim SecureFoundation 2050 Portfolio - Maxim SecureFoundation 2055 Portfolio - The following Portfolios are unable to complete certain items because the electronic format for filing Form N-SAR does not provide adequate space for responding to Item 73A correctly, the correct answer is as follows: Class T Maxim Lifetime 2015 Portfolio II: Maxim Lifetime 2025 Portfolio II: Maxim Lifetime 2035 Portfolio II: Maxim Lifetime 2045 Portfolio II: Maxim Lifetime 2055 Portfolio II: Class T1 Maxim Lifetime 2015 Portfolio II: Maxim Lifetime 2025 Portfolio II: Maxim Lifetime 2035 Portfolio II: Maxim Lifetime 2045 Portfolio II: Maxim Lifetime 2055 Portfolio II: Class G Maxim SecureFoundation Balanced Portfolio Maxim SecureFoundation 2015 Portfolio Maxim SecureFoundation 2020 Portfolio Maxim SecureFoundation 2025 Portfolio Maxim SecureFoundation 2030 Portfolio Maxim SecureFoundation 2035 Portfolio Maxim SecureFoundation 2040 Portfolio Maxim SecureFoundation 2045 Portfolio Maxim SecureFoundation 2050 Portfolio Maxim SecureFoundation 2055 Portfolio Class G1 Maxim SecureFoundation Balanced Portfolio Maxim SecureFoundation 2015 Portfolio Maxim SecureFoundation 2020 Portfolio Maxim SecureFoundation 2025 Portfolio Maxim SecureFoundation 2030 Portfolio Maxim SecureFoundation 2035 Portfolio Maxim SecureFoundation 2040 Portfolio Maxim SecureFoundation 2045 Portfolio Maxim SecureFoundation 2050 Portfolio Maxim SecureFoundation 2055 Portfolio Class L Maxim Lifetime 2015 Portfolio II: Maxim Lifetime 2025 Portfolio II: Maxim Lifetime 2035 Portfolio II: Maxim Lifetime 2045 Portfolio II: Maxim Lifetime 2055 Portfolio II: Maxim SecureFoundation Balanced Portfolio Maxim SecureFoundation 2015 Portfolio Maxim SecureFoundation 2020 Portfolio Maxim SecureFoundation 2025 Portfolio Maxim SecureFoundation 2030 Portfolio Maxim SecureFoundation 2035 Portfolio Maxim SecureFoundation 2040 Portfolio Maxim SecureFoundation 2045 Portfolio Maxim SecureFoundation 2050 Portfolio Maxim SecureFoundation 2055 Portfolio The following Portfolios are unable to complete certain items because the electronic format for filing Form N-SAR does not provide adequate space for responding to Item 74U correctly, the correct answer is as follows (in 000's): Class T Maxim Lifetime 2015 Portfolio II: Maxim Lifetime 2025 Portfolio II: Maxim Lifetime 2035 Portfolio II: Maxim Lifetime 2045 Portfolio II: Maxim Lifetime 2055 Portfolio II: Class T1 Maxim Lifetime 2015 Portfolio II: Maxim Lifetime 2025 Portfolio II: Maxim Lifetime 2035 Portfolio II: Maxim Lifetime 2045 Portfolio II: Maxim Lifetime 2055 Portfolio II: Class G Maxim SecureFoundation Balanced Portfolio Maxim SecureFoundation 2015 Portfolio Maxim SecureFoundation 2020 Portfolio 1 Maxim SecureFoundation 2025 Portfolio Maxim SecureFoundation 2030 Portfolio 1 Maxim SecureFoundation 2035 Portfolio 86 Maxim SecureFoundation 2040 Portfolio 1 Maxim SecureFoundation 2045 Portfolio Maxim SecureFoundation 2050 Portfolio 1 Maxim SecureFoundation 2055 Portfolio 3 Class G1 Maxim SecureFoundation Balanced Portfolio Maxim SecureFoundation 2015 Portfolio Maxim SecureFoundation 2020 Portfolio 1 Maxim SecureFoundation 2025 Portfolio Maxim SecureFoundation 2030 Portfolio 1 Maxim SecureFoundation 2035 Portfolio Maxim SecureFoundation 2040 Portfolio 1 Maxim SecureFoundation 2045 Portfolio Maxim SecureFoundation 2050 Portfolio 1 Maxim SecureFoundation 2055 Portfolio 31 Class L Maxim Lifetime 2015 Portfolio II: 76 Maxim Lifetime 2025 Portfolio II: Maxim Lifetime 2035 Portfolio II: 77 Maxim Lifetime 2045 Portfolio II: 8 Maxim Lifetime 2055 Portfolio II: 2 Maxim SecureFoundation Balanced Portfolio 1 Maxim SecureFoundation 2015 Portfolio 43 Maxim SecureFoundation 2020 Portfolio 1 Maxim SecureFoundation 2025 Portfolio 9 Maxim SecureFoundation 2030 Portfolio 1 Maxim SecureFoundation 2035 Portfolio 1 Maxim SecureFoundation 2040 Portfolio 1 Maxim SecureFoundation 2045 Portfolio 1 Maxim SecureFoundation 2050 Portfolio 1 Maxim SecureFoundation 2055 Portfolio 1 The following Portfolios are unable to complete certain items because the electronic format for filing Form N-SAR does not provide adequate space for responding to Item 74V correctly, the correct answer is as follows (in 000's): Class T Maxim Lifetime 2015 Portfolio II: Maxim Lifetime 2025 Portfolio II: Maxim Lifetime 2035 Portfolio II: Maxim Lifetime 2045 Portfolio II: Maxim Lifetime 2055 Portfolio II: Class T1 Maxim Lifetime 2015 Portfolio II: Maxim Lifetime 2025 Portfolio II: Maxim Lifetime 2035 Portfolio II: Maxim Lifetime 2045 Portfolio II: Maxim Lifetime 2055 Portfolio II: Class G Maxim SecureFoundation Balanced Portfolio Maxim SecureFoundation 2015 Portfolio Maxim SecureFoundation 2020 Portfolio Maxim SecureFoundation 2025 Portfolio Maxim SecureFoundation 2030 Portfolio Maxim SecureFoundation 2035 Portfolio Maxim SecureFoundation 2040 Portfolio Maxim SecureFoundation 2045 Portfolio Maxim SecureFoundation 2050 Portfolio Maxim SecureFoundation 2055 Portfolio Class G1 Maxim SecureFoundation Balanced Portfolio Maxim SecureFoundation 2015 Portfolio Maxim SecureFoundation 2020 Portfolio Maxim SecureFoundation 2025 Portfolio Maxim SecureFoundation 2030 Portfolio Maxim SecureFoundation 2035 Portfolio Maxim SecureFoundation 2040 Portfolio Maxim SecureFoundation 2045 Portfolio Maxim SecureFoundation 2050 Portfolio Maxim SecureFoundation 2055 Portfolio Class L Maxim Lifetime 2015 Portfolio II: Maxim Lifetime 2025 Portfolio II: Maxim Lifetime 2035 Portfolio II: Maxim Lifetime 2045 Portfolio II: Maxim Lifetime 2055 Portfolio II: Maxim SecureFoundation Balanced Portfolio Maxim SecureFoundation 2015 Portfolio Maxim SecureFoundation 2020 Portfolio Maxim SecureFoundation 2025 Portfolio Maxim SecureFoundation 2030 Portfolio Maxim SecureFoundation 2035 Portfolio Maxim SecureFoundation 2040 Portfolio Maxim SecureFoundation 2045 Portfolio Maxim SecureFoundation 2050 Portfolio Maxim SecureFoundation 2055 Portfolio
